Title: To Alexander Hamilton from Marquis de Lafayette, 26 August 1778
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Hamilton, Alexander


a Rhode Island ce 26. aoust 1778
J’ai recu votre lettre, cher colonel, et j’y aurois repondu plutôt si l’absence de la flotte ne m’avoit pas mis hors d’etat de vous parler d’autre chose que de ma bonne volonté, dont je ne crois pas avoir besoin de vous assurer. Mais j’ai vu Mr le Cte d’estaing, et je puis à present vous parler en son nom. La veneration, la tendresse qu’il a pour notre cher general, joint au sentiment que vous lui avés inspiré, car j’ai mis en avant votre nom dans cette affaire, rendirent inutile l’interet que j’y apportois; j’en ai temoigné cependant beaucoup comme vous pouvés imaginer, et quoique nous eussions un grand sujet à traiter, j’ai terminé celui dont vous m’avés chargé autant que j’ai pu le comprendre.
S’il avoit été dans le pouvoir de l’amiral de donner au Clel fitzgerald le titre de Consul pour tout ce qui se transacteroit au nom du roi dans le sud il l’auroit fait de tout son coeur, mais cela depend de l’ambassadeur auquel il faut en ecrire; quant aux ventes des vaisseaux pris par lui, il ne demande pas mieux; ainsi je suis chargé de vous dire en son nom que tout ce qui depend de lui sur cet article doit etre regardé comme fait. La situation ou il est à present le met hors d’etat d’avoir des prises de quelques jours. Ecrivés moi encore quelle est la forme dans laquelle vous aimés le mieux que la chose soit faite et ecrite, et je vous la renverrai avec la signature de Mr le Cte d’Estaing. Je joins ici une lettre de credit de deux mille louis que Mr. fitzgerald m’a demandé, je vous l’adresse parceque je crains qu’il ne soit parti et que d’ailleurs je remets au premier ordinaire de lui ecrire; faites lui en mes excuses. Je suis si pressé que je ne peux pas ajouter deux mots de plus que ceux que je crois necessaires; il me parle de securités, je ne m’entends pas en affaires, mais vous pourriés arranger cela avec lui, ou avec le general.

Ne soyés pas ettonné si je ne vous ai pas ecrit le même jour que la flotte est allée à boston; il m’en coute pour condamner mes amis les americains. J’hesite à juger, même une partie du peuple qui deshonoreroit par ses sentiments la nation à laquelle elle appartient. C’est avec peine que je dirai même à vous que j’ai vu un nombre de nos compatriotes adoptifs reunis ensemble, et que je les ai vu pour la plupart injustes, ingrats, egoïstes, manquant non seulement aux egards de la politesse mais à toutes les impulsions de l’honneteté la plus commune. Je sais bien qu’il y a des exceptions; j’ai dans mes mains une lettre du Gnl Greene qui en fait foi. Plusieurs americains sont venus rougir ici pour la conduite de leurs freres: mais ce n’est pas general, et si vous voulés vous en convaincre, lisés ma lettre au gnl. Washington.
La flotte a été un moment malheureuse, non par le sort de guerre, les francais ne le sont jamais à force egale, mais par un coup de vent auquel le pouvoir des hommes ne peut pas resister. La victoire düe à leur bravoure leur echappe, et cette bravoure seule sauve quelques vaisseaux sans mâts sans gouvernaïl separés du reste de la flotte. Ils reviennent cependant ici parcequ’ils l’ont promis; mais l’ordre du roi, la nouvelle d’une flotte superieure donnée par le Gnl Sullivan lui même, le manque de provisions, les representations vives de toute la flotte, de tous les Capitaines, enfin tout ce qui peut forcer un homme à faire une demarche qui lui deplait, ont obligé Mr le Cte d’estaing à partir pour boston. J’etois avec lui; j’ai vu ce qui lui en a couté, et j’enrage de voir qu’une troupe d’imbecilles s’avisent de juger un homme que j’admire comme un grand homme, et que j’aime comme un ami tendre parcequ’il a fait ce qu’il ne pouvait pas empêcher—du moins à ce qu’il croyoit.
Vous avés trop de discernement pour ne pas voir que je m’efforce de cacher au general la moitié de tout ce que j’ai souffert, et des horreurs dont j’ai été témoin. Le croiriés vous que moi, moi qui ai l’honneur d’appartenir à la premiere nation du monde, a une nation qui peut etre enviée, mais qui est admirée et respectée de toute l’europe, j’ai été exposé à entendre presque moimême le nom francais prononcé sans respect, peutetre avec mepris, par un troupeau d’yankey’s de la nouvelle angleterre.
Ce n’est pas comme particulier que je suis faché de cela. Je vois cette affaire beaucoup plus en grand; elle pouvoit avoir des suites funestes. Vous me demanderés ce qu’il faut faire, le voici.
Que le Congress approuve la conduite de la flotte, et en presente les remerciments à l’amiral; que mon cher clel hamilton employe son habile plume pour rammener les esprits yankeys. Que le gal washington prenne deux mille hommes choisis (non pas comme grenadiers mais en choisissant les Regiments); qu’il vienne ici, que toute cette milice qui cependant ne vaut pas le diable, fasse semblant de se ranger sous les drapeaux; alors Mr le Cte d’estaing fera le tour, et si vous me donnés deux mille hommes pour appuyer son attaque du côté de la mer, si le gal washington est sur l’isle, je vous reponds du succés sur ma tête.
Dans tous les cas, cher colonel, je pense qu’il faut faire quelque chose qui put etablir sur le champ entre les deux nations cette confiance si necessaire. Mr d’estaing me paroit avoir une infinité de projets, Newport, hallifax, St Augustin &c. &c. et pour l’année prochaine le Canada. Je suis faché qu’il ait si peu de troupes, mais il depend de lui d’en avoir un nombre respectable pour l’autre campagne. Raison de plus pour le menager et le satisfaire. Quant à cette année ici, mandés moi ce que vous croyés qu’il vaudroit le mieux comprendre, sans oublier les isles angloises; et mandés moi ce que vous me conseilleriés de lui proposer pour entrer dans le vües du general. Mr d’estaing regrette tous les jours d’avoir si peu de troupes.
Les officiers genéraux de Rhode island me prient de faire un voyage à boston: je suis prêt à tout, et je ferai tout ce qui dependra de moi pour le succés de leurs desirs et du bien commun. J’aime l’amerique. J’en aime surtout le sauveur et le protecteur; ce n’est pas contre l’amerique que je suis en colere, c’est contre ceux qui la deshonorent par des sentiments qui ne sont faits que pour les torys.
Je suis persuadé qu’il n’y a rien de si aisé que d’etablir l’intelligence entre les deux nations. Que si j’avois des troupes americaines et francaises ensemble comme je le devois sur cette isle j’etablirois la meilleure union. Il est piquant de voir tout cela manquer par maladresse, et c’est pour cela que je desire le general. Cependant je ferai ce que je pourrai pour engager Mr le Cte d’estaing à venir tout de suite, et il le fera, j’en reponds, si c’est possible. Je voudrois que le gal washington lui envoyat un courier. Je vous ecrirai de boston ou vous sentés que je ne resterai pas longtems. Adieu
